Citation Nr: 1030693	
Decision Date: 08/16/10    Archive Date: 08/24/10

DOCKET NO.  00-17 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUE

Entitlement to service connection for hepatitis B and hepatitis 
C, to include as secondary to service-connected diabetes mellitus 
and herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Patner, Associate Counsel 

INTRODUCTION

The Veteran had honorable active service from January 1968 to 
September 1970.  He served under other than honorable conditions 
from February 1971 to May 1972.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from June 2000 and March 2002 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO), that 
denied service connection for hepatitis and for liver damage 
secondary to service-connected diabetes mellitus.  In April 2006, 
the Veteran testified before the Board by video conference from 
the RO. In May 2006 and in November 2009, the Board remanded the 
claim for additional development. 


FINDINGS OF FACT

1.  The Veteran's hepatitis C first manifested many years after 
his separation from service and is not related to his service or 
to any incident therein, including service-connected diabetes 
mellitus.

2.  The Veteran does not have a current diagnosis of or residuals 
of hepatitis B.  


CONCLUSIONS OF LAW

1.  Hepatitis C was not incurred in or aggravated by the 
Veteran's active service, and is not proximately due to or the 
result of his service-connected diabetes mellitus.  38 U.S.C.A. 
§§ 1110, 1131; 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309, 3.310 (2009).

2.  Hepatitis B was not incurred in or aggravated by the 
Veteran's active service.  38 U.S.C.A. §§ 1110, 1131; 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2009).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  Service 
connection for certain chronic diseases will be rebuttably 
presumed if they are manifest to a compensable degree within one 
year following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2009).  The 
Veteran's hepatitis C is not a disease for which service 
connection may be granted on a presumptive basis.

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
Presumptive periods are not intended to limit service connection 
to diseases so diagnosed when the evidence warrants direct 
service connection.  The presumptive provisions of the statute 
and VA regulations implementing them are intended as 
liberalizations applicable when the evidence would not warrant 
service connection without their aid.  38 C.F.R. § 3.303(d) 
(2009).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-connected.  
38 C.F.R. § 3.310 (2009).  Secondary service connection is 
permitted based on aggravation.  Compensation is payable for the 
degree of aggravation of a non-service-connected disability 
caused by a service-connected disability.  Allen v. Brown, 7 Vet. 
App. 439 (1995).  A determination of service connection requires 
a finding of the existence of a current disability and a 
determination of a relationship between the disability and an 
injury or disease incurred in service.  Establishing service 
connection on a secondary basis essentially requires evidence 
sufficient to show:  (1) that a current disability exists; and 
(2) that the current disability was either caused or aggravated 
by a service-connected disability.  38 C.F.R. § 3.303, 3.310 
(2009).

As an initial matter, the Veteran served on active duty from 
January 1968 to September 1970.  He also served from February 
1971 to May 1972.  However, a March 2005 RO administrative 
decision determined that service from February 1971 to May 1972 
under other than honorable conditions was dishonorable for VA 
purposes and that VA benefits based on that period of service are 
barred due to the character of the Veteran's discharge from that 
period of service.  38 C.F.R. § 3.12 (2009).  Therefore, the 
Veteran is only entitled to VA compensation benefits for 
disabilities incurred in or aggravated by his first period of 
service.  In that regard, the Veteran contends that his claims 
for service connection relate only to his first period of active 
service. 

A veteran who, during active service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975, shall be presumed to have been exposed to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307(a)(6)(iii) (2009).

The Veteran contends that he contracted hepatitis B or C while 
stationed in Vietnam, where he aided in transporting bloodied and 
wounded soldiers from the field, and that he was treated for 
hepatitis while in service.  The Veteran contends that 
alternatively, the treatment for his hepatitis B or C was 
aggravated by his service-connected diabetes mellitus, or that 
his hepatitis was caused by exposure to herbicides.

In first addressing the Veteran's claim of entitlement to service 
connection for hepatitis B or C secondary to exposure to 
herbicide agents, the Veteran served in Vietnam from January 1969 
to September 1970 and may therefore be presumed to have been 
exposed to Agent Orange.  However, aside from his service-
connected diabetes mellitus and related complications, he has not 
been diagnosed with any other disease that has been shown to have 
a positive association with exposure to herbicides, and service 
connection as secondary to exposure to Agent Orange is therefore 
not warranted on a presumptive basis.  38 C.F.R. § 3.309(e) 
(2009).  There is no other evidence of record relating the 
Veteran's hepatitis B or C to any herbicide exposure in service.  
Accordingly, the Board finds that service connection for 
hepatitis B or C as secondary to exposure to herbicide agents is 
not warranted.  The Board thus turns to the merits of the 
Veteran's other claims.

The record shows that the Veteran's reported risk factors for 
hepatitis C includes carrying wounded and bloodied soldiers and 
high risk sexual practices.  VBA Letter 211B (98-110), November 
30, 1998.  The Veteran's service medical records show that in 
July 1969 and August 1969, he experienced burning pain on 
urination.  In May 1970, he suffered fever, chills, headaches, 
and nausea.  He had been ill for two days and was unable to keep 
anything in his stomach.  He was taking the malaria pill.  There 
were no significant findings.  Later that month, he had urethral 
discharge, and was diagnosed with gonococci.  On September 1970 
separation examination, the Veteran stated that he was in 
excellent physical condition and that there was no change to his 
physical health.  There was no diagnosis of or history of 
hepatitis.  Service personnel records show the Veteran's military 
occupational specialty was as a cook while in Vietnam.  The 
Veteran contends that he not only worked as a cook, but he also 
was involved in delivering supplies in combat areas, being an 
infantryman, and carrying mortar rounds.  His service records, 
however, provide no evidence that the Veteran was exposed to 
blood or blood products during service.

The record shows that in December 1970, the Veteran filed a claim 
for service connection for hepatitis.  The claim was denied 
because there was no evidence of hepatitis in service or a 
current diagnosis of hepatitis.  

VA treatment records beginning in 1970 show that in 1974, the 
Veteran suffered from fatigue and loss of appetite for two weeks.  
He reported that he had hepatitis three times since his discharge 
from service in 1973.  He denied sharing needles or using drugs.  
He stated that he had hepatitis while in Vietnam and was told at 
the time that it might have been secondary to water and food 
intake.  He reported that he drank heavily, and sometimes had 
eight to ten beers in a day.  The diagnosis was infectious 
hepatitis, rule out alcoholic hepatitis.  It was noted that he 
would probably be admitted in the future for a liver biopsy.  

The first post-service diagnosis of hepatitis C was in May 1998, 
when a liver biopsy revealed moderate chronic hepatitis C with 
periportal fibrosis.  He was placed on Rebetron and interferon 
therapy.  In March 2000, it was noted that the Veteran had been 
treated for his hepatitis C with interferon combination therapy, 
but that his white blood count had dropped after one month of 
treatment and the interferon was discontinued.

On May 2000 VA examination, the Veteran reported that his 
hepatitis C began in Vietnam.  He denied risk factors including 
intravenous drug abuse, prostitute exposure, or blood 
transfusions.  There was no history of ethanol abuse.  His 
hepatitis was currently being treated with Interferon, though 
there was little improvement.  He had fatigue, weakness, 
depression, and anxiety related to the Interferon treatment.  The 
examiner reviewed a private liver biopsy which showed moderate 
chronic hepatitis C with cytoplasmic cholestasis with cirrhosis.  
VA lab results differed, and in examining the discrepancies, the 
examiner noted that the diagnosis of hepatitis C was questionable 
because of the absence of hepatitis C reactivity.  Because there 
was prior evidence of hepatitis B with apparent cirrhosis, the 
examiner concluded that the correct diagnosis was hepatitis B 
with cirrhosis, without evidence of current lytic viral 
infection.  

In December 2000, the Veteran was diagnosed with end-stage liver 
disease secondary to hepatitis C cirrhosis and received a liver 
transplant.  In March 2001, he reported some mild low grade 
fevers, but felt that his diabetes was well-controlled.  He was 
instructed to continue to decrease his immunosuppresion therapy.

In October 2001, a fellow serviceman submitted a statement 
recollecting that the Veteran was hospitalized towards the end of 
his tour of Vietnam with hepatitis at the 71st Medivac Hospital 
in Pleiku.  

On October 2001 VA examination, the Veteran reported that while 
in Vietnam he had some exposure to prostitutes.  There was no 
clear history of blood transfusions or intravenous drug use.  The 
Veteran reported that his new liver was infected with hepatitis 
prior to transplant and he was on immunosuppressive therapy to 
prevent a recurrence of cirrhosis.  It was noted that the 
Veteran's diabetes treatment included being on a low sugar diet, 
and that he felt tired most of the time.  He had lower extremity 
diabetic neuropathy.  He took oral hypoglycemic drugs.  After 
physical examination of the Veteran and review of the claims 
file, the examiner diagnosed the Veteran with diabetes and as 
status post liver transplant for hepatitis.  The examiner stated 
that the Veteran's diabetes did not cause his hepatitis B or C, 
or his cirrhosis, because diabetes did not cause those 
conditions.  The Veteran was subsequently service connected for 
diabetes mellitus secondary to herbicide exposure.

On April 2002 VA examination, the Veteran's past medical history 
was summarized as hepatitis C, status post liver transplant, with 
recurrent abnormal liver function tests, and rule out current 
hepatitis C infection.  It was not clear how he was infected with 
hepatitis C.  Physical examination and laboratory studies 
resulted in the diagnosis of hepatitis C, status post liver 
transplant, question of recurrence.  

VA treatment records show that in November 2002, the Veteran's 
liver was determined to not be doing well and it was suggested 
that he might need a new liver transplant in the coming years.  
His hepatitis medication was adjusted to control the ascites.  He 
had had several peritoneal taps.  

Private treatment records show that in February 2003, the Veteran 
was found to have recurrent hepatitis C.  In March 2003, the 
Veteran continued to take immunosuppresive drugs and medication 
to prevent a recurrence of hepatitis.  His diabetes was 
determined to be under good control.  

VA treatment records show that in August 2004, the Veteran 
reported that due to his liver transplant, he was not able to use 
human insulin to control his diabetes and instead requested two 
different medications for control of the diabetes.  In November 
2004, the Veteran was found to not be compliant with his 
restricted diet, had gained weight, and had not been taking his 
insulin correctly.  He was still taking immunosuppression 
medications related to his liver transplant.  

Private treatment records show that in October 2005, the 
Veteran's diabetes was poorly controlled, which was due to 
switching his medications to the VA for a cheaper cost, but then 
adjusting to a less effective type of insulin.  In September 
2006, his diabetes was uncontrolled, and the treatment for his 
diabetes was determined to be complicated by his liver transplant 
and resulting elevated liver function tests.  In January 2007, 
the Veteran's recurrent hepatitis made him a candidate for a 
second liver transplant.  

On May 2007 VA examination, the Veteran reported that the current 
effect of medication on his hepatitis was limited.  He reported 
that he realized he had hepatitis C when the cause of his 
cirrhosis was being investigated in 2000.  He reported that until 
2000 he drank about five to six bottles of beer on a daily basis.  
He was taking Sirolimus for his liver disease without significant 
side effects.  He denied any risk factors for contracting 
hepatitis.  He was status post TIPS surgery, with no more 
ascites.  After physically examining the Veteran and reviewing 
recent laboratory testing, the diagnosis was cirrhosis, status 
post liver transplant.  

Private treatment records show that in April 2007, his diabetes 
was uncontrolled.  His liver disease precluded the use of 
metformin and two other drugs for control of diabetes, and his 
medications were adjusted accordingly.  In December 2007, the 
Veteran underwent a second liver transplant.

In an April 2008 addendum opinion to the May 2007 VA examination, 
the examiner reviewed the discrepancy in diagnosis between the 
private medical records indicating the cause of cirrhosis to be 
the hepatitis C virus, and the VA antibody test in May 2000 that 
was negative for hepatitis C virus.  After review of the claims 
file,  the examiner determined that there must have been a 
laboratory error on the part of the VA, and that the correct 
diagnosis had always been hepatitis C.  The examiner also 
concluded that it was not likely that the Veteran's in-service 
gonoccoal infection caused or aggravated his cirrhosis.  The 
examiner explained that while gonorrhea could cause hepatitis or 
perihepatitis, such a condition was very rare, especially in a 
male patient.  That being said, it was unlikely that the 
gonnorhea caused cirrhosis. 

In August 2008, a different VA examiner reviewed the file and 
stated that there was no possibility that the Veteran's in-
service gonorrhea infection caused or aggravated his current 
hepatitis C.  The examiner explained that there was only a remote 
relationship between hepatitis C and gonorrhea, which was the 
possibility that both could be spread through sexual relations.  
It was, however, very rare that hepatitis C was spread through 
sexual relations.  Further, the in-service record of fever, 
chills, headaches, and nausea could be a symptom of almost any 
viral infection, and could not be narrowed to hepatitis.  

On February 2009 VA diabetes examination, the Veteran reported 
that he had been on oral medications for his diabetes for a 
while, but that he could not tolerate them due to his liver 
disease and instead used insulin injections.  It was noted that 
the Veteran in the past had been on various immunossupprsive dugs 
for his liver disease, and had had periods of renal insufficiency 
and had undergone short periods of dialysis.  

On February 2010 VA examination, the Veteran reported no 
significant risk factors for his hepatitis, though the examiner 
noted that the Veteran had been treated for various sexually 
transmitted diseases in service.  That being so, the examiner 
stated that contraction of hepatitis from sexual practices was 
very rare and therefore not likely the cause of his current 
hepatitis.  The examiner reviewed the claims file, including the 
May 2007 VA examination and 2008 addendum.  After physically 
examining the Veteran, the examiner first concluded that the only 
hepatitis B information of record pre-dated the Veteran's first 
liver transplant and consisted only of a reactive hepatitis B 
antibody.  That finding meant that there was a successful 
resolution of a previous acute hepatitis B infection, with no 
evidence of a current or chronic hepatitis B infection.  
Accordingly, the Veteran's liver decomposition and current 
cirrhosis was not caused by hepatitis B, as that condition was 
never chronic.  The cause of his two liver transplants was 
hepatitis C as evidenced by his viral loads in 2006 and 2007.  
The examiner diagnosed the Veteran with hepatitis C, with 
associated problems to be hepatitis B and orthotipic liver 
transplant.  The examiner found it less likely than not that the 
Veteran's hepatitis C was caused by his service.  In so 
concluding, the examiner explained that there was simply no 
documentation of a risk factor for exposure to hepatitis during 
service.  With regard to whether the Veteran's hepatitis C was 
caused or aggravated by his diabetes mellitus, the examiner found 
such a relationship to be unlikely.  The examiner explained that 
diabetes did not cause hepatitis, and that although current data 
showed that patients with diabetes responded less well to 
treatment with Interferon and Ribavirin for eliminating hepatitis 
C, and such might have been the case for the Veteran when he 
failed an early treatment regime with those drugs, there was no 
indication of how his hepatitis C would have responded had he 
responded a full course of Interferon or Ribavirin.  In other 
words, the examiner concluded that despite the fact that 
diabetics responded less effectively to modern treatment regimens 
to eliminate hepatitis C, he still could not state with any 
degree of certainty that the Veteran's diabetes aggravated his 
hepatitis.

In this case, with regard to the Veteran's claim for service 
connection for hepatitis B, the Board finds that service 
connection is not warranted.  There is no indication in the 
Veteran's service medical records that he was diagnosed with 
hepatitis B while in service.  Even if the Veteran did suffer 
from infectious hepatitis while in service, and suffered from 
hepatitis B again in 1974, both of those infections have been 
determined to be acute, not chronic, diseases that did not lead 
to the Veteran's current disability of cirrhosis of the liver.  
Significantly, the February 2010 VA examiner clarified that 
although the Veteran tested positive for reactive hepatitis B 
antibody, that only showed that the disease had resolved itself.  
To that extent, the record consistently demonstrates that the 
Veteran's cirrhosis was related to a diagnosis of hepatitis C, 
which was found upon further investigation when he was initially 
diagnosed with cirrhosis in 1998.  Further, the May 2007 VA 
examiner reviewed the record and determined that the VA lab 
result indicating hepatitis B must have been a mistake, as it was 
clear that the Veteran's cirrhosis was caused by hepatitis C and 
such was documented in the private treatment records surrounding 
his initial liver transplant.  The two later VA examiners, in 
August 2008 and in February 2010, agreed with that assessment in 
their determinations that the correct diagnosis was hepatitis C.  
Accordingly, because there is no evidence in the claims file that 
the Veteran's cirrhosis of the liver and current liver disability 
was caused by hepatitis B, but only that in the past he had 
suffered from hepatitis B which has resolved, absent a diagnosis 
of hepatitis B or any current residual impairment of hepatitis B, 
service connection for hepatitis B is not warranted on a direct 
or secondary basis. 

With regard to service connection for hepatitis C on a direct 
basis, the Board finds that service connection is also not 
warranted.  Service connection may be granted when all the 
evidence establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F. 3d 1328 (1997); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In this case, 
there is no evidence establishing a medical nexus between 
military service and the Veteran's hepatitis C.  The April 2008, 
August 2008, and February 2010 VA examiners found it less likely 
than not that the Veteran's current hepatitis C was related to 
his service because there was no indication of any risk factors 
in service to cause his hepatitis C.  The examination reports 
show that although there was a risk factor with regard to risky 
sexual practices, as stated by the Veteran and documented in his 
service records in the form of urinary infections, the likelihood 
that those practices would result in the transmission of 
hepatitis C were found to be very slim and unlikely.  The VA 
examiner did not find that it was at least as likely as not that 
hepatitis C was related to the Veteran's service.

The first clinical evidence of record of a diagnosis of hepatitis 
C is dated in May 1998, approximately 28 years after the 
Veteran's separation from service.  In view of the lengthy period 
without treatment, there is no evidence of a continuity of 
treatment, and that weighs heavily against the claim.  Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Thus, absent any 
indication that the Veteran was diagnosed with hepatitis C while 
in service, and because his hepatitis C was first diagnosed many 
years after service and has not been related to his service, the 
Board finds that service connection for hepatitis C is not 
warranted on a direct basis.

Nor is service connection for hepatitis C warranted on a 
secondary basis.  The October 2001 and February 2010 VA examiners 
clearly stated that diabetes was not medically known to cause 
hepatitis C, and therefore there was no basis for that 
contention.  With regard to aggravation, a careful review of the 
evidence of record does not reveal that the Veteran's diabetes or 
diabetic management has aggravated the clinical timeline of his 
hepatitis C.  While there are numerous entries demonstrating that 
the Veteran's diabetes medication management was adjusted due to 
his liver condition, suggesting aggravation with regard to the 
diabetes mellitus, the same is not true for the Veteran's 
hepatitis C.  As the February 2010 VA examiner explained, the 
only indication that the Veteran's hepatitis C management was 
affected by his diabetes was that the Interferon and Ribavirin 
course of treatment may not have been as effective.  Although the 
Veteran stopped using Interferon prior to his first liver 
transplant, and it was known that diabetics did not respond as 
well to that treatment, the examiner did not find those facts to 
rise to a theory of aggravation, as the effects of the full 
course of Interferon on the Veteran's liver were unknown.  Even 
if the Veteran had been able to continue treatment with 
Interferon and Ribavirin, there was no way to indicate that his 
liver disease would not have progressed to a further extent than 
otherwise.  The records shows that despite the Veteran's 
intolerance to those drugs, he was able to take other 
immunosuppresive medications to aid in preventing recurrences of 
hepatitis C.  Accordingly, absent evidence that it is at least as 
likely as not that the Veteran's diabetes mellitus caused or 
aggravated his hepatitis C, service connection on a secondary 
basis is not warranted. 

The Board has considered the Veteran's assertions that his 
hepatitis B or C is related to his period of active service, 
including to his service-connected diabetes mellitus.  To the 
extent that the Veteran ascribes his current disorder to a 
service-connected disability, however, his opinion is not 
probative.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992) 
(layperson is generally not competent to opine on matter 
requiring knowledge of medical principles); Layno v. Brown, 6 
Vet. App. 465 (1994).  The Veteran's statements may be competent 
to support a claim for service connection where the events or the 
presence of disability, or symptoms of a disability are subject 
to lay observation.  38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. 
§§ 3.303(a), 3.159(a) (2009); Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 
(2006).  However, hepatitis B and C are not subject to lay 
diagnosis.  The Veteran does not have the medical expertise to 
diagnose himself with hepatitis, nor does he have the medical 
expertise to provide an opinion regarding the etiology.  In sum, 
the issue does not involve a simple diagnosis.  The Veteran is 
competent to report that he has been told of a diagnosis of 
hepatitis B or C, but, he is not competent to provide a medical 
opinion regarding the etiology.  Thus, the Veteran's lay 
assertions are not competent or sufficient.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In sum, the weight of the credible evidence demonstrates that the 
Veteran's hepatitis C first manifested many years after service 
and is not related to his active service, to any incident 
therein, or to any service-connected disability.  Additionally, 
the evidence does not demonstrate that the Veteran currently 
suffers from hepatitis B or any residuals thereof.  As the 
preponderance of the evidence is against the Veteran's claim for 
service connection for hepatitis B or C, the claims must be 
denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant and any representative of any 
information, medical evidence, or lay evidence not previously 
provided to VA that is necessary to substantiate the claim.  This 
notice requires VA to indicate which portion of that information 
and evidence is to be provided by the claimant and which portion 
VA will attempt to obtain on the claimant's behalf.  See 38 
U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.159 (2009).  The notice must: (1) inform the claimant about 
the information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

Here, the RO sent correspondence in April 2001, April 2007; 
rating decision in June 2000 and March 2002; a statement of the 
case in April 2005, and supplemental statements of the case in 
December 2007, June 2008, and September 2008.  These documents 
discussed specific evidence, the particular legal requirements 
applicable to the claim, the evidence considered, the pertinent 
laws and regulations, and the reasons for the decisions.  VA made 
all efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the responsibilities 
of the parties in obtaining the evidence, and the general notice 
of the need for any evidence in the appellant's possession.  The 
Board finds that any defect with regard to the timing or content 
of the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of the 
claim with an adjudication of the claim by the RO subsequent to 
receipt of the required notice.  There has been no prejudice to 
the appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically declining 
to address harmless error doctrine); see also Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008).  Thus, VA has satisfied its duty to notify 
the appellant and had satisfied that duty prior to the final 
adjudication in the October 2008 supplemental statement of the 
case.

In addition, all relevant, identified, and available evidence has 
been obtained, and VA has notified the appellant of any evidence 
that could not be obtained.  The appellant has not referred to 
any additional, unobtained, relevant, available evidence.  VA has 
also obtained medical examinations in relation to this claim.  
Thus, the Board finds that VA has satisfied both the notice and 
duty to assist provisions of the law.


ORDER

Service connection for hepatitis B or C, to include as secondary 
to service-connected diabetes mellitus or herbicide exposure, is 
denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


